Citation Nr: 0519058	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to June 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by hallux valgus deformity, onychomycosis, and 
daily pain. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in May 2002 and September 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran did not state that any private medical treatment 
records needed to be obtained.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him in November 2002.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).


The veteran contends that the severity of his bilateral pes 
planus merits a higher disability evaluation.  Specifically, 
he stated that the VA physical examination results of 
November 2002 do not accurately reflect the severity of his 
disability, as he reports experiencing pain, swelling, and 
other symptoms that were not present upon examination.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for bilateral pes planus was granted by 
rating action dated in June 1993, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, effective February 12, 1993.  
The veteran's subsequent claims for an increased rating were 
denied by the RO on the grounds that symptomatology 
encapsulated by the higher schedular ratings for bilateral 
pes planus had not been shown, and therefore, a rating in 
excess of 10 percent disabling was not warranted.  The 
evidence the veteran submitted in conjunction with these 
claims for an increased rating included the April 1993 VA 
feet examination report, noting pain, flattened arches, and 
multiple calluses, which resulted in the June 1993 award of 
service connection; a November 1994 VA treatment record, 
which noted the pes planus and stated that the veteran should 
obtain orthotic shoe inserts; a July 1995 VA feet examination 
report, which noted pes planus, with flattened arches, but 
normal gait and function; and a March 1999 VA feet 
examination report, which noted normal gait, stiffness and 
pain, mild abduction of feet, and collapse of longitudinal 
arch.

In April 2002, the veteran reported painful ingrown toenails 
in both great toes, and requested permanent removal of the 
toenails.  The physician noted palpable pedal pulses, and 
onychomycosis (fungal infection) of both great toes.  The 
toenails were removed under local anesthesia.  Later that 
month, the veteran was seen for a postoperative follow-up 
visit.  The veteran reported pain with excess walking.  On 
physical examination, there were palpable pedal pulses.  

In July 2002, the veteran filed his most recent claim for an 
increased rating for his service-connected bilateral pes 
planus.  At that time, he stated that he had undergone 
bilateral foot surgery in April 2002, but continued to have 
problems with his feet, to include tenderness and swelling 
upon walking.  

A September 2002 primary care treatment record reveals that 
the veteran reported left ankle pain and edema, but denied 
any injuries to his ankle.  He rated the pain as 5/10.  The 
veteran reported that he had chronic problems with his feet, 
and was told by VA podiatrists that he may have gout.

In November 2002, a VA feet examination was conducted.  The 
veteran reported daily pain in his feet, bilaterally, on the 
plantar surfaces and the longitudinal arch of his feet.  He 
also reported pain in, and swelling and tightening of, his 
Achilles tendons, to the point that he could not plantar flex 
his foot.  The pain radiated from his feet to his ankles, and 
was aggravated by standing for long periods of time, or any 
increased physical activity.  He rated this pain as 8/10, and 
noted that he took Tylenol #3 for pain relief.  

Physical examination of the veteran's feet revealed no 
swelling or erythema.  Pedal pulses were faint, but present, 
bilaterally.  On weightbearing, there was moderate flattening 
of the longitudinal arches bilaterally, right more than left, 
but no medial rotation of the ankles.  Range of motion of the 
ankles was normal.  There was palpable tenderness on the 
plantar surfaces, as well as the medial and lateral malleoli, 
bilaterally.  Anterior and posterior drawer tests were 
negative bilaterally.  The Achilles tendons were midline.  
The diagnosis was bilateral pes planus with hallux valgus 
deformities, onychomycosis, and significant daily pain.  X-
rays gave an impression of pes planus, but no fracture or 
dislocation.

A January 2003 podiatry clinic note revealed that the veteran 
reported right foot pain, to include painful toenails.  Upon 
examination, the physician found barely palpable pedal 
pulses, and noted prominent right foot at first 
metacarpophalangeal joint.

The veteran's bilateral pes planus is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 10 percent rating under this diagnostic code, 
regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon achillis, and pain on manipulation and use of the 
feet.  Id.  A 20 percent rating for unilateral pes planus or 
a 30 percent rating for bilateral pes planus requires a 
severe condition with objective evidence of marked deformity, 
such as pronation or abduction, pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  Id.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the "tendo Achilles" on manipulation, not improved by 
orthopedic shoes or appliances.  Id. 

The objective medical evidence describes the veteran's 
bilateral pes planus as moderate, rather than severe, as the 
VA examiner found that there was moderate flattening of the 
longitudinal arches, bilaterally, and that the Achilles 
tendons were midline.  This does not rise to the level of 
"marked" deformity, to include pronation, abduction, or 
similar abnormalities, required by the 30 percent disabling 
evaluation criteria.  There was no evidence of calluses on 
the veteran's feet.  Further, although there was evidence and 
a diagnosis of pain upon manipulation and use of the feet, 
this criteria is part of the 10 percent disability 
evaluation.  


Finally, the VA examiner found no swelling of the veteran's 
feet.  The veteran, through his representative, argued that 
he has constantly alleged swelling in his feet through the 
length of his claims on this issue, in contrast to the 
findings of the November 2002 VA examination.  The Board 
notes that the VA examiner's findings on the issue are the 
only objective, recent evidence of record.  Further, other 
medical evidence of record that makes reference to lower 
extremity swelling, while neither specifying the feet or any 
other part of the lower extremity, reveals that the swelling 
may have been the result of hypertension, as stated in the 
November 2002 VA treatment record, or of gout, as stated in a 
September 2002 VA treatment record.  In sum, the medical 
evidence of record indicates that the criteria for a 10 
percent disabling evaluation, but no more, under Diagnostic 
Code 5276 have been met.  As such, a disability rating in 
excess of 10 percent for the veteran's service-connected 
bilateral pes planus under Diagnostic Code 5276 is not 
warranted.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2004) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07. 

However, pes planus does not specifically involve joints, so 
the application of DeLuca is not warranted.  Moreover, the 
medical evidence shows that the veteran does not experience 
functional loss due to his bilateral pes planus.  There is no 
evidence of weakness, fatigability, or lack of coordination, 
only pain on extensive use or prolonged standing.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, the pain that the veteran 
reported to the VA examiner does not equate with functional 
loss.  Moreover, this pain upon increased physical activity, 
and long periods of standing, does not rise to the level to 
warrant an evaluation in excess of 10 percent.  See 38 C.F.R. 
§ 4.71, Plate II (2004); 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  It is important to emphasize that the Schedule does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The Board has considered other diagnostic codes pertaining to 
the feet.  Under the regulations, Diagnostic Codes 5277 
through 5279, and 5281 through 5283, cannot be applied to the 
veteran's bilateral pes planus because these codes rate 
specific conditions that have not been currently diagnosed, 
and indeed, in some circumstances have been objectively 
eliminated as pertaining to the veteran's condition; for 
example, weak foot under Diagnostic Code 5277, and claw foot 
under Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5277-79, 5281-83 (2004).  Likewise, 
Diagnostic Code 5284 is inapplicable as it rates injuries to 
the foot.  Id. at Diagnostic Code 5284.  Finally, the veteran 
has been diagnosed with hallux valgus, which is rated under 
Diagnostic Code 5280.  However, the VA examiner found it to 
be mild, not severe, thus failing to satisfy the criteria for 
a 10 percent disabling evaluation.

The Board has also considered the issue of whether either the 
veteran's service-connected bilateral pes planus presented an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
bilateral pes planus interferes markedly with employment 
beyond that contemplated in the assigned rating, nor do they 
warrant frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  Although the veteran stated during a November 
2002 VA clinic visit that he was not working, nor able to 
drive, it was noted that this was due to lower back pain.  
Therefore, in the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.  Accordingly, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
service-connected bilateral pes planus is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for service-connected 
bilateral pes planus is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


